Exhibit 10.1

STATE OF TEXAS

COLLIN COUNTY

TORCHMARK CORPORATION NON-QUALIFIED STOCK OPTION

GRANT AGREEMENT

TORCHMARK CORPORATION, a corporation organized and existing under the laws of
the state of Delaware (the “Company”), does hereby grant and give unto
                     (the “Optionee”), the following non-qualified stock option
(the “Option”) upon the terms and conditions hereinafter set forth.

AUTHORITY FOR GRANT

1. Stock Incentive Plan/Consideration. The Option is granted under the
provisions of the Torchmark Corporation 2011 Incentive Plan (the “Plan”), as a
non-qualified option and is subject to the terms and provisions of the Plan and
in return for Optionee’s promises contained herein including the terms and
provisions of Section 12. Capitalized terms used but not defined herein shall
have the meanings given them in the Plan which is incorporated by reference
herein.

TERMS OF OPTION

2. Number of Shares. The Optionee is hereby granted an option to purchase from
the Company                  shares (the “Shares”) of the company’s common
capital stock.

3. Option Price Per Share. The option price for each Share subject to the Option
shall be $        , the closing price of the Stock on the New York Stock
Exchange Composite Tape on                     , which is the “Grant Date”.

4. Option Period. The Option shall be and become first exercisable to the extent
of 50% of the Shares on and after                     . The remaining Shares
shall become exercisable on and after                     . Notwithstanding any
other provision of this Agreement, if the Option is not exercised with respect
to all Shares prior to seven (7) years from the Grant Date, the Option shall
terminate and the parties hereto shall have no further rights or obligations
hereunder. For the purposes of this agreement, “Option Period” shall mean the
seven (7) year period commencing on the Grant Date.



--------------------------------------------------------------------------------

5. Method of Exercise. The Option may be exercised in whole or in part at any
time during the Option Period, by giving written notice of exercise to the
Company specifying the number of Shares to be purchased, accompanied by payment
in full of the purchase price, in cash, by check or such other instrument as may
be acceptable to the Compensation Committee of the Torchmark Board of Directors
(the “Committee”). Payment in full or in part may also be made in the form of
unrestricted stock already owned by the Optionee (based on the fair market value
of the stock on the date the Option is exercised). The Optionee shall have the
rights to dividends or other rights of a stockholder with respect to the Shares
subject to the option when the Optionee has given written notice of exercise and
has paid in full for such Shares.

6. Transferability of Option. The Option may be transferred by the Optionee to
members of his or her Immediate Family (the children, grandchildren or spouse of
the Optionee), to one or more trusts for the benefit of such Immediate Family
members or to one or more partnerships where such Immediate Family members are
the only partners if (i) the Optionee has received express written approval of
such transfer from the Committee and (ii) the Optionee does not receive any
consideration in any form whatsoever for said transfer. Except as provided in
the foregoing sentence, the Option shall not be transferable by the Optionee
other than by will or by the laws of descent and distribution.

TERMINATION OF OPTION

7. Termination by Death. If the Optionee’s employment with the Company, any
Subsidiary and/or any Affiliate terminates by reason of death (or if Optionee
dies following termination of employment by reason of disability or retirement
at or after age 65), the Option shall become immediately exercisable and may
thereafter be exercised by the legal representative of the estate or by the
legatee of the Optionee under the will of the Optionee, during the period ending
on the expiration of the stated term of the Option or the first anniversary of
the Optionee’s death, whichever is later.

 

2



--------------------------------------------------------------------------------

8. Termination by Reason of Disability. If the Optionee’s employment with the
Company, any Subsidiary, and/or any Affiliate terminates by reason of
Disability, the Option shall be immediately exercisable and may thereafter be
exercised during the period ending on the expiration of the stated term of the
Option.

9. Termination by Reason of Retirement. If the Optionee’s employment with the
Company, any Subsidiary, and/or any Affiliate terminates by reason of Retirement
(i) at or after age 65 and (ii) after the first anniversary of the Grant Date,
the Option shall become immediately exercisable (the “Retirement Acceleration”)
and may thereafter be exercised during the period ending on the expiration of
the stated term of the Option.

If the Optionee’s employment with the Company, any Subsidiary, and/or any
Affiliate terminates by reason of Retirement at or after age 60, the Option
shall terminate five (5) years from the date of such Retirement or upon the
expiration of the stated term of the Option, whichever is shorter. If the
Optionee’s employment with the Company, any Subsidiary and/or any Affiliate
terminates by reason of Retirement at or after age 55, the Option shall
terminate three (3) years from the date of such Retirement or upon the
expiration of the stated term of the Option, whichever is shorter. In the event
of Retirement at or after ages 55 or 60, there shall be no acceleration of
vesting of the Option, but the Option shall continue to vest in accordance with
its regular schedule and may be exercised to the extent it is or becomes
exercisable prior to the termination of the Option (the “Continued Vesting
Shares”); provided that the Participant’s Retirement occurs after the first
anniversary of the Grant Date.

In the event the Participant’s employment is terminated due to Retirement prior
to the first anniversary of the Grant Date, all Options shall be forfeited.

 

3



--------------------------------------------------------------------------------

10. Termination for Cause. If the Optionee’s employment with the Company, any
Subsidiary and/or any Affiliate is terminated for Cause, or the Committee
determines that the Optionee has engaged in conduct that would be grounds for
termination with Cause, the Option shall be immediately forfeited to the Company
upon the giving of notice of termination of employment.

11. Other Termination. If the Optionee’s employment with the Company, any
Subsidiary and/or any Affiliate is involuntarily terminated by the Optionee’s
employer without Cause, the Option shall terminate three (3) months from the
date of termination of employment or upon the expiration of the stated term of
the Option, whichever is shorter. If the Optionee’s employment with the Company,
any Subsidiary and/or any Affiliate is voluntarily terminated for any reason,
the Option shall terminate one (1) month from the date of termination of
employment or upon the expiration of the stated term of the Option, whichever is
shorter. In the event of involuntary termination without Cause or voluntary
termination, there shall be no acceleration of vesting, but the Option shall
continue to vest in accordance with its regular schedule and may only be
exercised to the extent it is or becomes exercisable prior to such termination.

12. Noncompetition/Confidentiality/Nonsolicitation. Upon Participant’s
separation from employment from the Company for any reason for a period of two
(2) years from the date of such separation or in the event of termination under
circumstances that entitle him to Retirement Acceleration or Continued Vesting
Shares, during the remaining vesting period prior to the Vesting Date, whichever
is longer (the “Restriction Period”), Participant agrees not to engage or
participate, directly or indirectly, in any capacity, including but not limited
to as an employee, consultant, advisor, contractor, partner, owner or otherwise,
in a competing business, which is one that provides the same or substantially
similar products or services as the Business. “Business” is defined as product
development, marketing, sales and servicing of life insurance, health insurance
and annuity products through captive agents, independent agents and direct
response marketing channels. Life insurance includes individual life or group
life, with or without return-of-premium benefit. Health insurance includes
accidental death or supplemental health insurance products, with or without
return-of premium benefits, including

 

4



--------------------------------------------------------------------------------

cancer, critical illness, hospital indemnity, Medicare supplement or Medicare
Part D prescription drug coverage. Annuity includes deferred annuities or single
premium immediate annuities. (All of the foregoing are referred to collectively
as the “Business”). Participant further agrees that he will not serve as a Board
member for any company that provides the same or similar products or services as
the Business. Participant also agrees and understands that this noncompetition
agreement extends to competition in any state in which Participant worked or
directed work for the Company or in which the Company has plans or intentions
for future business operations for which the Participant was involved (referred
to as the “Restricted Area”).

Participant acknowledges that the Restricted Area, scope of prohibited
activities, and the Restriction Period are reasonable and are no broader than
are necessary to protect Company’s legitimate business interests. Participant
also acknowledges that the Company would not be providing the benefits set forth
in this Agreement but for Participant’s covenants and promises contained in this
Section. Participant further agrees that during the non-competition term,
Participant shall immediately notify the Company in writing of any employment,
work, or business he undertakes with or on behalf of any person (including
himself) or entity other than the Company and acknowledges and agrees that the
Company may place Participant’s future employer on notice of the Participant’s
post employment obligations.

Participant further expressly agrees and understands that the Company has
disclosed confidential, proprietary and/or trade secret information to
Participant. Participant agrees that he will not utilize nor disclose to any
third party any of the Company’s confidential, proprietary or trade secret
information at any time in the future. In consideration of the Company
disclosing such information to Participant and/or for the consideration provided
to Participant by the Company in this Agreement, which Participant acknowledges
is sufficient and reasonable consideration, Participant has agreed to the
non-competition provisions set forth herein.

 

5



--------------------------------------------------------------------------------

Participant also agrees that during the Restriction Period he will not solicit
the clients or customers of the Company in order to request or advise such
clients or customers to end, change or curtail their business relationship with
the Company. In addition, Participant agrees that during the Restriction Period
he will not solicit any employee of the Company in order to request or advise
any such employee to end, change or curtail their employment relationship with
the Company.

If for any reason any court of competent jurisdiction finds any provision of
this Section to be unreasonable in duration or scope or otherwise, Company and
Participant agree that the restrictions and prohibitions contained in this
Section shall be effective to the fullest extent allowed under applicable law.
Each covenant set forth in this Section shall survive the termination of this
Agreement and Participant’s employment for any reason and shall be construed as
an agreement independent of any other provision of this Agreement.

Participant acknowledges and agrees that the covenants, obligations and
agreements of Participant contained in this Section concern special, unique and
extraordinary matters and that a violation of any of the terms of these
covenants, obligations or agreements will cause Company irreparable injury for
which adequate remedies at law are not available. Therefore, Participant agrees
that Company will be entitled to an injunction, restraining order, or any other
equitable relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Participant from
committing any violation of the covenants, obligations or agreements referred to
in this Agreement. These injunctive remedies are cumulative and in addition to
any other rights and remedies Company may have against Participant.

In addition, Participant agrees that if he violates the terms of this Section or
if the terms of this Section are determined to be unenforceable by any court of
competent jurisdiction, Participant shall forfeit and not be entitled to receive
Retirement Acceleration or the Continued Vesting Shares herein. The Company
shall be relieved from any obligation to provide Participant with Retirement
Acceleration or the Continued Vesting Shares. If Participant has already
received the Retirement Acceleration or the Continued Vesting Shares,
Participant agrees that he shall repay the Company the value of the Retirement
Acceleration or the Continued Vesting Shares on the date it was received by
Participant upon five (5) days written notice.

 

6



--------------------------------------------------------------------------------

GENERAL TERMS AND PROVISIONS

13. Shares Listed on the Exchange. The Shares for which the Option is hereby
granted shall have been listed on the New York Stock Exchange at the time the
Option is exercised.

14. Shares May be Newly Issued or Purchased. The Shares to be delivered upon
exercise of the Option shall be made available, at the discretion of the
Company, either from authorized but previously unissued Shares or from Shares
held in the treasury of the Company.

15. Adjustment of Shares for Recapitalization. In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, or other change
in corporate structure affecting the Stock, a substitution or adjustment shall
be made in the number and price of Shares.

16. Payment of Taxes. The Optionee shall, no later than the date as of which the
value of any portion of the Option first becomes includable in his/her gross
income for Federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee, in its sole discretion, regarding
payment of, the minimum Federal, state, local or FICA taxes of any kind required
by the law to be withheld with respect to the Option. The obligations of the
Company under this Agreement shall be conditional on such payment or
arrangements.

The Optionee may elect, subject to the approval of the Committee, to satisfy
his/her minimum Federal, and where applicable, FICA, state and local tax
withholding obligations arising from all awards by the reduction in an amount
necessary to pay any such minimum withholding tax obligations, of the number of
Shares of stock or amount of cash otherwise issuable or payable to said Optionee
upon the issuance of Shares or payment of cash in respect of an Option. The
Company and, where applicable, its Subsidiaries and Affiliates shall, to the
extent permitted by law, have the right to deduct any such minimum withholding
taxes owed by an Optionee who is not subject to Section 16 of the 1934 Act from
any payment of any kind otherwise due to said Optionee.

 

7



--------------------------------------------------------------------------------

17. Headings. The headings contained herein are for convenience of reference
only, do not constitute a part of this Grant Agreement and shall not be deemed
to limit or affect any of the provisions hereof.

18. Notices. Any notices required by or permitted to be given to the Company
under this Agreement shall be made in writing and addressed to the Secretary of
the Company in care of the Company’s Legal Department, 3700 South Stonebridge
Drive, McKinney, Texas 75070. Any such notice shall be deemed to have been given
when received by the Company.

19. Governing Law/Venue. All questions pertaining to the construction,
regulation, validity and effect of the provisions of this Agreement shall be
determined in accordance with the laws of the State of Texas. In addition,
Participant and Company agree that any disputes or claims concerning or relating
to the terms and provisions of this Agreement shall be filed in Collin County,
State of Texas or the United States District Court for the Eastern District of
Texas.

20. Effective Date of Stock Option. This Option has been executed this      day
of                      , 201    , effective as of                     .

 

TORCHMARK CORPORATION By:

 

Its: Authorized Officer

 

Optionee

 

8